Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             DETAILED ACTION

1.This action is response to application filed on 03/05/2021. Claims 1-18 are pending.
                           Allowable Subject Matter
 2. Claims 8 and 16 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims. The allowable subject is “the primary and secondary lateral nodes are characterized using a horizontal scale with increasing values from one end of the defined lateral band to the other end of the defined lateral band, with gaps between each scale indication; and the gate nodes are characterized using the horizontal scale with values between the scale indications used by the primary and secondary lateral nodes, depending on lateral placement of the gate nodes among the primary and secondary lateral nodes”.
Claims 9-10, and 17 depends on objected claims 8 and 16, therefore claims 9-10, and 17 are also objected.
                                     Claim Objection
16 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the other end” in the claim.  Appropriate correction is required.
                  Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4. Claim 17 recites the limitation "the direction opposite" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

                                Double patenting

5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 10,958,569. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for updating supplement routing information in network management system. Although 10,958,569 does not teach “the supplemental routing information includes one or more of an optimal path from the network node to one or more of the other network nodes or one or more alternate paths from the network node to one or more of the other network nodes”, but this feature taught by Miller et al. (U.S. 9036504). Miller teaches determining the best paths to destinations based on the minimum number of hops of on some other minimum distance measure (Miller, column 3, lines 1-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Miller’s ideas into 10,958,569’s system in order to save resources and development time by implying Miller’s ideas into 10,958,569’s system.
	
The current application 17193001
10,958,569
Explanation
            1.  A network node, comprising: a processor; a 
wherein the supplemental routing information includes one or more of an optimal path from the network node to one or more of the other network nodes or one or more alternate paths from the network node to one or more of the other network nodes.














Similar remarks apply to the instant claim 11.
                      Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1-3, 5-6 and 11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 9036504) in view of Dasgupta (US 20150023174)
         Regarding claim 1:
        A network node, comprising: 
a processor; a transceiver communicably coupled with the processor, the transceiver configured to communicate over a network with a network management server and with one or more other network nodes; and a memory communicably coupled with the processor, the memory storing instructions that, when executed by the processor, direct the processor to: 

receive supplemental routing information from the network management server (updating routing table information with better/lower cost routes to known destinations, as well as to add information for nay previously unknow destinations: Miller, column 3, lines 1-50), the supplemental routing information determined by the network management server based on the current routing information of the network node and current routing information provided to the network management server from the one or more other network nodes (network router that receives the connectivity related information may be used to calculate the current best paths to the various destinations. The connectivity related information includes network transmission characteristics such as actual (current) network bandwidth, latency, reliability, load, etc.: Miller, column 3, lines 20-27), and the supplemental routing information including lateral route information identifying designated routing nodes of the network nodes (the updated routing table includes routes to know destinations: Miller, column 3, lines 1-11); and determine, based on the supplemental routing information, a route to one or more of the other network nodes (network router that receives the connectivity related information may be used to calculate the current best paths to the 
wherein the supplemental routing information includes one or more of an optimal path from the network node to one or more of the other network nodes or one or more alternate paths from the network node to one or more of the other network nodes: (determining the best paths to destinations based on the minimum number of hops of on some other minimum distance measure: Miller, column 3, lines 1-5).
However, Miller does not teach the designated routing nodes forming one or more defined lateral bands of nodes that each horizontally span the network.
In similar art, Dasgupta teaches a network designed with group of routing nodes form horizontally span network (Dasgupta figure 1). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dasgupta’s ideas into Miller’s system in order to provide an efficient network topology management system (see Dasgupta, [0001]).
Regarding claim 2:
In addition to the rejection to claim 1, Miller-Dasgupta further teaches routing information includes one or more of identification of neighbor nodes, signal strengths to each neighbor node, percentage of time that a given neighbor is reachable, number of hops from a root node, parent node information, child node information, age of current parent node, age of previous parent node, 
Regarding claim 3:
In addition to the rejection to claim 1, Miller-Dasgupta further teaches the supplemental routing information includes information regarding next-hop neighbors for one or more pathways between the network node and one or more of the other network nodes: (determining best paths to destinations based on the minimum number of hops/ or some other minimum distance measure/or who is nearest neighbors with sending router: Miller column 3, lines 1-25).
Regarding claim 5:
In addition to the rejection to claim 1, Miller-Dasgupta further teaches the designated routing nodes are identified to optimize communication time and traffic: (determine best paths to destinations based on the minimum number of hops or some other minimum distance measure: Miller column 3, lines 1-14).
Regarding claim 6:
In addition to the rejection to claim 1, Miller-Dasgupta further teaches determining a route to a closest designated routing node: (determining best paths to destinations based on the minimum number of hops/ or some other minimum 

         Regarding claim 11:
         A method of determining, at a network node, a communication route to one or more other network nodes through a network, the method comprising:
sending current routing information of the network node to the network management server (networking devices exchange routing information to each other. includes network transmission characteristics such as actual (current) network bandwidth, latency, reliability, load, etc.: Miller: column 2, lines 60-67; column 3, lines 1-27);
receiving supplemental routing information from the network management server (updating routing table information with better/lower cost routes to known destinations, as well as to add information for nay previously unknow destinations: Miller, column 3, lines 1-50), the supplemental routing information determined by the network management server based on the current routing information of the network node and current routing information provided to the network management server from the one or more other network nodes (network router that receives the connectivity related information may be used to calculate the current best paths to the various destinations. The connectivity related information includes network transmission characteristics such as actual (current) network bandwidth, latency, reliability, load, etc.: Miller, column 3, lines 20-27), and the 
wherein the supplemental routing information includes one or more of an optimal path from the network node to one or more of the other network nodes or one or more alternate paths from the network node to one or more of the other network nodes: (determining the best paths to destinations based on the minimum number of hops of on some other minimum distance measure: Miller, column 3, lines 1-5).
However, Miller does not teach the designated routing nodes forming one or more defined lateral bands of nodes that each horizontally span the network.
In similar art, Dasgupta teaches a network designed with group of routing nodes form horizontally span network (Dasgupta figure 1). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Dasgupta’s ideas into Miller’s system in order to provide an efficient network topology management system (see Dasgupta, [0001]).
Regarding claim 13:
In addition to the rejection to claim 11, Miller-Dasgupta further teaches the determining of the route to one or more of the other network nodes includes optimizing communication time and traffic by utilizing the designated routing nodes: (determine best paths to destinations based on the minimum number of hops or some other minimum distance measure: Miller column 3, lines 1-14).
Regarding claim 14:
In addition to the rejection to claim 11, Miller-Dasgupta further teaches determining a route to a closest designated routing node: (determining best paths to destinations based on the minimum number of hops/ or some other minimum distance measure/or who is nearest neighbors with sending router: Miller column 3, lines 1-25).
Regarding claim 18: 
This claim is rejected under rationales of claim 11.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Dasgupta in view of Bardalai (U.S. 20140156751)
Regarding claim 4:
Miller-Dasgupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the designated routing nodes include one or more 
In similar art, Bardalai teaches computing diverse paths for recovery purposes, such as, computing a primary path (working path) and secondary path (backup path) (see, [0042]), wherein one or more nodes of the group of nodes may be configured for computing the diverse path(s); wherein a less-than-full-diverse secondary path is a path may share one or more nodes with the primary path (see Bardalai [0042]-[0043]; [0007]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bardalai’s ideas into Miller-Dasgupta’s system in order to save resources and development time by implying Bardalai’s ideas into Miller-Dasgupta’s system.
Regarding claim 12:
Miller-Dasgupta discloses the invention substantially as disclosed in claim 11, but does not explicitly teach the designated routing nodes include one or more primary lateral nodes and one or more secondary lateral nodes in the defined lateral bands, each secondary lateral node an alternate primary lateral node that can be used in place of an inadequate primary lateral node.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bardalai’s ideas into Miller-Dasgupta’s system in order to save resources and development time by implying Bardalai’s ideas into Miller-Dasgupta’s system.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Dasgupta in view of Bardalai (U.S. 20140156751) and further in view of Statman (U.S. 20040088361)
Regarding claim 7:
Miller-Dasgupta discloses the invention substantially as disclosed in claim 1, but does not explicitly teach each defined lateral band includes: primary and secondary lateral nodes that run substantially through the middle of the defined lateral band, forming an optimized node path.
In similar art, Bardalai teaches computing diverse paths for recovery purposes, such as, computing a primary path (working path) and secondary path 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bardalai’s ideas into Miller-Dasgupta’s system in order to save resources and development time by implying Bardalai’s ideas into Miller-Dasgupta’s system.
However, Miller-Dasgupta-Bardalai does not explicitly teach gate nodes that are exit points of the defined lateral band to network nodes that are not in the defined lateral band.
In similar art, Statman teaches the distribution system provides a node hierarchy has root nodes/distribution nodes and service nodes. The distribution node (gate node) configured to passed the information down the node hierarchy (Statman abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Statman’s ideas into Miller-Dasgupta-Bardalai’s system in order to save resources and development time by implying Statman’s ideas into Miller-Dasgupta-Bardalai’s system.
Regarding claim 15:
Miller-Dasgupta discloses the invention substantially as disclosed in claim 11, but does not explicitly teach each defined lateral band includes: primary and secondary lateral nodes that run substantially through the middle of the defined lateral band, forming an optimized node path.
In similar art, Bardalai teaches computing diverse paths for recovery purposes, such as, computing a primary path (working path) and secondary path (backup path) (see, [0042]), wherein one or more nodes of the group of nodes may be configured for computing the diverse path(s); wherein a less-than-full-diverse secondary path is a path may share one or more nodes with the primary path (see Bardalai [0042]-[0043]; [0007]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Bardalai’s ideas into Miller-Dasgupta’s system in order to save resources and development time by implying Bardalai’s ideas into Miller-Dasgupta’s system.
However, Miller-Dasgupta-Bardalai does not explicitly teach gate nodes that are exit points of the defined lateral band to network nodes that are not in the defined lateral band.
In similar art, Statman teaches the distribution system provides a node hierarchy has root nodes/distribution nodes and service nodes. The distribution 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Statman’s ideas into Miller-Dasgupta-Bardalai’s system in order to save resources and development time by implying Statman’s ideas into Miller-Dasgupta-Bardalai’s system.
                                                   Conclusions
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452